White, Presiding Judge.
This appeal is from a conviction for theft of one head of neat cattle. The Assistant Attorney General does not ask an affirmance, but simply submits the case upon the record for our decision.
The inculpatory evidence against defendant is that the calf was found in a pasture near the place where he lived, in Edwards county, on the West Frio, with the original brand barred out and the TOB brand placed on it, and the marks in the ear changed. There is also evidence that the defendant at one time claimed a horse in the TOB brand. Defendant proved that the altered mark and the brand TOB were recorded in Kerr county as the mark and brand of one Jake Lacey, and that Jake Lacey is a brother of his, and lives with his mother on West Frio, in Edwards county.
We are of opinion that the evidence is too unsatisfactory, in*621conclusive and insufficient to warrant the conviction, and the judgment is reversed and the cause remanded for a new trial.
Opinion delivered June 13, 1888.

Reversed and remanded.